The defendant's contention, that, as matter of law, corns in a horse's feet do not constitute unsoundness, cannot be sustained. *Page 283 
The court cannot take judicial notice of the fact (if it be a fact) that corns are never so serious as to amount to unsoundness. The law gives a general definition of unsoundness, and leaves it to the trier of the facts to find whether the infirmity of corns, in a particular case, is within the legal definition of unsoundness, — whether that defect materially diminishes the value of the horse and his ability to perform service. Such a diminution of value and ability is an unsoundness, although it be temporary and curable. Kiddell v. Burnard, 9 M.  W. 668; Roberts v. Jenkins, 21 N.H. 116, 119, 120.
Judgment on the verdict.